PURCHASE AND SALE AGREEMENT

 

This Purchase and Sale Agreement (“Agreement”) dated July 10, 2007 is by and
between CTC Minerals, Inc., a Delaware corporation whose address is 433 Metairie
Road, Suite 102, Metairie, Louisiana 70005 (“Seller”) and Century Petroleum
Corp., a Nevada corporation whose address is 9595 Six Pines Drive, Suite 8210,
Building 8, Level 2, The Woodlands, Texas 77380 (“Buyer”). Buyer and Seller are
also referred to collectively as the “Parties” and individually as a “Party”.

W I T N E S S E T H:

1.            Property to be Sold and Purchased. In consideration of the mutual
covenants and conditions hereinafter contained, Seller agrees to sell, transfer
and assign to and Buyer agrees to purchase, for the consideration hereinafter
set forth, and subject to the terms and provisions herein contained, an
undivided ten (10%) percent of 8/8ths working interest in and to the oil and gas
options, leases and other property rights described below:

 

(a)

The options and oil and gas mineral leases (collectively, the “Leases”) are
described in Exhibits “A-1” and “A-2” attached hereto and made a part hereof;

 

(b)

The surface rights, easements, licenses, permits and similar rights and interest
owned or exercised by Seller relating to the Leases or lands pooled therewith;

 

(c)

All agreements, contracts and contractual rights, obligations and interests of
any kind and nature relating to the Leases or lands pooled therewith; and

 

(d)

To the extent transferable, the seismic, geological, geochemical, or geophysical
data in the possession of Seller relating to the Leases or lands pooled
therewith.

Seller’s interest in all of the foregoing shall be referred to collectively as
the “Property.” Buyer’s ten (10%) percent of 8/8ths oil and gas working interest
in the Property is sometimes hereinafter referred to as the “Purchased Working
Interest.”

2.            Consideration. The consideration to be paid by Buyer to Seller at
the Closing for the Purchased Working Interest in the Property shall be
$800,000.00 (the “Sales Price”). The consideration to be received by Seller from
Buyer shall further consist of Buyer’s assumption of and agreement to the
covenants, indemnities and assumption of liabilities set forth in this Agreement
and other agreements (including the JOA, as defined herein) from and after the
Effective Date. In addition to the above Sales Price, the Conveyance (as
hereinafter defined) to Buyer of the Purchased Working Interest in the Leases at
the Closing shall be made subject to the reservation by Seller (for itself and
its successors and assigns) in the Leases and in all subsequently acquired or
farmed in oil, gas and mineral leases which include lands within the AMI (as
defined herein), whether acquired by Seller, Buyer or any other present and/or
future working interest owner under the JOA (as defined herein) and in all oil,
gas and other minerals produced, saved, and marketed pursuant thereto, an
overriding royalty interest of five (5%) percent; provided, however, in the
event the mineral lessor’s leasehold burden and any other burdens existing at
the time the leasehold is acquired (expressed as a percentage of eight-eighths

 

 


--------------------------------------------------------------------------------



 

(8/8ths)) is greater than twenty-five (25%) percent, the overriding royalty
interest reserved to Seller shall be reduced by one-fourth (1/4th) of one (1%)
percent for each one (1%) percent the mineral lessor’s leasehold burden and any
other burdens existing at the time the leasehold is acquired exceed twenty-five
(25%) percent but in no event shall Seller’s overriding royalty interest ever be
reduced to less than four (4%) percent in any of the Leases and in any other
subsequently acquired or farmed in oil and gas leases which include lands within
the AMI, whether acquired by Seller, Buyer or any other present and/or future
working interest owner under the JOA. Notwithstanding the foregoing, Seller’s
five (5%) percent overriding royalty interest shall not be reduced in any
respect as a result of that certain two (2%) percent overriding royalty interest
reserved by Cypress Production Company with respect to the lands subject to the
Cypress Production Company leases described in Abstract 39, Isaac Foster Survey
22, Matagorda County, Texas and Abstract 544, W. Carson Survey 21, Matagorda
County, Texas. By way of example, if the mineral lessor’s leasehold burden and
any other burdens existing at the time the leasehold is acquired are twenty-six
(26%) percent, Seller’s overriding royalty interest shall be 4.75%. If the
mineral lessor’s leasehold burden and any other burdens existing at the time the
leasehold is acquired in any of the Leases and in any other subsequently
acquired or farmed in oil and gas leases which include lands within the AMI are
less than twenty-five (25%) percent, Seller’s overriding royalty interest shall
remain at five (5%) percent. (Seller’s overriding royalty interest as calculated
above herein the “ORRI.”) The ORRI reserved to Seller shall be free of all costs
of exploration, development, operating, processing and marketing. The ORRI shall
be proportionately reduced on a lease-by-lease basis, as follows:

(1)          If Seller conveyed herein less than the entire oil and gas
leasehold estate created by any Lease, the ORRI shall be paid in the proportion
which the fractional part of such leasehold estate conveyed by Seller bears to
the entire oil and gas leasehold estate created by such Lease;

(2)          If any Lease conveyed herein covers less than the entire oil and
gas mineral estate, the ORRI shall be paid in the proportion which the
fractional part of the oil and gas mineral estate covered by the Lease bears to
the entire oil and gas or mineral estate; and

(3)          If Seller conveys a Lease to Buyer, or any part thereof, that is
subsequently pooled or unitized in a unit, the ORRI shall be paid in the
proportion that the acreage of the Lease that is included in such unit bears to
all the acreage included in such unit.

3.            Seller’s Express Limited Warranty of Title. The conveyance of the
Purchased Working Interest contemplated by this Agreement shall be granted and
accepted without warranty of title of any kind, either express or implied except
that Seller warrants and agrees to defend the title to the Property against only
those claims arising (A) by, through or under Seller, and (B) as a result of
Seller’s actions or conduct occurring after the date of this Agreement. The
express limited warranties of Seller contained above are exclusive and are in
lieu of all other representations and warranties, express, implied, statutory or
otherwise, and Seller expressly disclaims any and all such other representations
and warranties.

 

-2-

 


--------------------------------------------------------------------------------



 

 

4.            Seller’s Representations and Warranties. Seller represents and
warrants (which representations and warranties shall survive Closing
indefinitely) that as of the date hereof, and as of the Closing:

 

a.

Seller is a corporation duly incorporated, validly existing and in good standing
under the laws of Delaware and this Agreement and any documents or instruments
delivered by Seller at Closing shall constitute legal, valid and binding
obligations of Seller, enforceable in accordance with their terms;

 

b.

The Leases are free and clear of all claims, liens and encumbrances, arising by,
through or under Seller, but not otherwise;

 

c.

Seller's interest in the Property is not subject to any operating agreements or
other contracts, other than those identified on Exhibits “A-1” and “A-2;”

 

d.

to the knowledge of Seller, Seller is not in breach of the Leases or other
contracts and agreements affecting the Leases; and

5.            Effective Date. The effective date for the conveyance of the
Property as herein provided (the “Effective Date”) shall be as of 7:00 a.m. at
the location of the Property on May 1, 2007.

6.            Review of Property. Seller shall provide Buyer free access to the
Property and to all of its records for examination of title to the Property and
for inspection of contracts and any other documents pertinent to the ownership
and operation of the Property. In addition, Seller shall allow Buyer to conduct
a physical and environmental examination of the Property at Buyer's cost, risk
and expense.

7.            Title Examination. Following the execution of this Agreement,
Buyer shall conduct such examination of the title to the Leases, based upon the
data and the public records of Matagorda County and Brazoria County, Texas, as
is deemed appropriate by Buyer, at its sole cost, risk and expense. The purpose
of such title examination shall be for Buyer to satisfy itself independently
that Seller has the represented mineral interests in and to the Property.

8.            Independent Evaluation. Buyer has made an independent evaluation
of the Prospect and acknowledges that Seller has made no statements or
representations concerning the present or future value of the anticipated
income, costs, or profits, if any, to be derived from the Prospect or the
quantity and quality of any oil and gas or other minerals that may be produced
from the Prospect and THAT, EXCEPT AS EXPRESSLY PROVIDED IN SECTION 3 OF THIS
AGREEMENT OR IN THE CONVEYANCES, SELLER MAKES NO REPRESENTATION OR WARRANTY
WHATSOEVER, EXPRESS, STATUTORY, OR IMPLIED, INCLUDING, BUT WITHOUT LIMITATION AS
TO DESCRIPTION, TITLE, VALUE, QUALITY, PHYSICAL AND ENVIRONMENTAL CONDITION OF
THE PROSPECT, MERCHANTABILITY, OR FITNESS FOR PURPOSE OF ANY OF THE PROSPECT.
Buyer further acknowledges that, in entering into this Agreement, it has relied
solely upon its independent examination of the Prospect and its independent
estimates, computations, evaluations, reports and studies based thereon. Buyer
acknowledges that all information and data furnished to Buyer by Seller is
furnished only as a convenience to Buyer.

 

-3-

 


--------------------------------------------------------------------------------



 

Seller makes no warranty or representation as to the accuracy, completeness or
usefulness of any information furnished to Buyer, whether furnished by Seller or
any consultant to Seller. SELLER, ITS AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES
AND AGENTS, ASSUME NO LIABILITY FOR THE ACCURACY, COMPLETENESS OR USEFULNESS OF
THE MATERIALS FURNISHED BY ANY CONSULTANT, OR THE DATA UPON WHICH THEY ARE
BASED. RELIANCE ON ANY MATERIALS FURNISHED BY ANY CONSULTANT, THE DATA UPON
WHICH THEY ARE BASED, OR ANY OTHER INFORMATION FURNISHED BY SELLER, ITS
AFFILIATES, OR BY ANY THIRD PARTY TO WHOM BUYER MAY DISCLOSE THE INFORMATION
PROVIDED, SHALL NOT GIVE RISE TO ANY CAUSE, CLAIM OR ACTION AGAINST SELLER, ITS
SUBSIDIARIES, AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS. ANY SUCH
RELIANCE SHALL BE AT BUYER’S SOLE RISK.

9.            Closing. The closing (herein called the “Closing”) of the
transaction contemplated hereby shall take place in the offices of King, LeBlanc
& Bland, PLLC, 6363 Woodway, Suite 750, Houston, Texas 77057 at 10:00 A.M. on
July 10, 2007 or at such other time and date as Buyer and Seller may mutually
agree upon. Buyer and Seller may also agree to a Closing via facsimile or
electronic mail with original documents or separate counterparts thereof being
exchanged between the parties. At the Closing, Seller shall execute, acknowledge
and deliver to Buyer the Partial Assignment and Bill of Sale in which Seller
shall convey the Purchased Working Interest in the form attached hereto as
Exhibit “B” (the “Conveyance”), effective as of the Effective Date. The date on
which the Closing occurs shall be the Closing Date.

At the Closing, Buyer will wire transfer the Sales Price to Seller to the
following account:

Whitney National Bank

228 St. Charles Avenue

New Orleans, Louisiana 70130

ABA # 065000171

Attention: Donna Willette (504-586-7198)

Beneficiary: CTC Minerals, Inc.

CTC Account # 715 426 109

Notify: Bette Minihan (504-837-0177)

Alligator Bayou Prospect

10.          Conditions. All obligations of Buyer under this Agreement are, at
its election, subject to the fulfillment, prior to or at the Closing, of each of
the following conditions:

 

a.

All representations and warranties of Seller contained in this Agreement shall
be true and correct in all Material respects as of the date hereof and as of the
Closing, and Seller shall have performed and satisfied all covenants and
fulfilled all conditions required by this Agreement at or prior to the Closing.
“Material” shall mean anything requiring the expenditure in excess of Fifty
Thousand Dollars ($50,000);

 

-4-

 


--------------------------------------------------------------------------------



 

 

 

b.

All necessary permissions, approvals and consents for the conveyance of the
Property and waivers of any preferential rights to purchase shall have been
obtained by Seller and be in full force and effect; and

 

c.

Except as otherwise noted therein, the Leases described in Exhibit “A-1” shall
include a working interest (“WI”) in the Lease described in Exhibit “A-1” of one
hundred (100%) percent of eight-eighths (8/8ths) and a net revenue interest
(“NRI”) in the Leases of at least seventy (70%) percent of eight-eighths
(8/8ths), except for the Cypress Production Company leases described in Abstract
39, Isaac Foster Survey 22, Matagorda County, Texas and Abstract 544, W. Carson
Survey 21, Matagorda County, Texas in which case the NRI shall be at least
sixty-eight (68%) percent of eight-eighths (8/8ths), with such WIs and NRIs
being proportionately reduced to Buyer’s ten (10%) percent of eight-eighths
(8/8ths) working interest. With respect to the Leases described in
Exhibit “A-2,” the WI and NRI shall be as reflected therein.

11.          Post-Closing Covenants. Buyer and Seller agree to the following
post-closing covenants, which shall survive Closing indefinitely:

 

a.

El Paso E&P Company, L.P. (“El Paso”) shall be designated to serve as the
designated operator for the Property and for all Leases and all subsequently
acquired leases within the AMI (as defined herein). The operations shall be
conducted by El Paso pursuant to the A.A.P.L. 1989 Model Form Operating
Agreement and Exhibits thereto, as modified by the parties, to be entered into
by and among El Paso, Buyer and the other parties acquiring a working interest
in the Prospect (as defined herein), the Leases or the Property (the “JOA”). The
form of the JOA with Exhibits thereto that will be executed by Buyer, El Paso
and the other working interest owners is attached and identified as Exhibit “C.”
The JOA shall include the Alligator Bayou Prospect covering approximately
36,730.95 acres consisting of a square with coordinates of x = 2,980,000’ y =
460,000’ and x = 3,020,000; y = 500,000’ and as further described in those
surveys and abstracts identified in and made a part of Exhibit “C” (the
“Prospect”). At Closing, the JOA shall be executed by Buyer and become binding
upon Buyer and El Paso. The Parties agree that all lands within the Prospect
shall be designated and constitute an Area of Mutual Interest (“AMI”). The
respective rights and obligations of Buyer and Seller regarding lands within the
AMI are set forth in Section 11(b) below and in the JOA;

 

b.

The AMI shall be deemed created covering lands as defined above in
Section 11(a). If during the period between the date hereof and the Closing
Date, Seller, any of its affiliates, or any other present and/or future working
interest owner that acquired or acquires an interest from or through Seller (all
of which shall be referred to collectively as "Seller" for purposes of this
Section 10(b)) either directly or indirectly acquires any oil and gas leasehold
interest, mineral fee interest, royalty interest, overriding royalty interest,
net profits interest, production payment, or any other oil and gas interest,
together with any contractual rights to acquire any of the foregoing, including
farm-in rights and

 

-5-

 


--------------------------------------------------------------------------------



 

purchase options covering any portion of the lands within the AMI, then such
additional interests shall automatically become part of the Property and Buyer,
upon paying its proportionate ten (10%) percent of eight-eighths (8/8ths) share
of Seller’s acquisition cost, shall acquire a ten (10%) percent working interest
in such acquired property which shall be subject to and burdened by the ORRI in
favor of Seller set forth in Section 2 of this Agreement. If during the period
between the Closing Date and five (5) years after the Closing Date, Seller or
any of its affiliates, successors and assigns, directly or indirectly, acquires
any oil and gas leasehold interest, mineral fee interest, royalty interest,
overriding royalty interest, net profits interest, production payment, or any
other oil and gas interest, together with any contractual rights to acquire any
of the foregoing, including farm-in rights and purchase options covering any
portion of the lands within the AMI (any of the foregoing, herein a “Seller’s
Acquisition”), then, within fifteen (15) days after such acquisition (or, if
later, on the Closing Date), Seller shall notify Buyer in writing of the
acquisition (the “Acquisition Notice”), and Buyer shall have the right, but not
the obligation, to acquire an undivided ten (10%) percent of eight-eighths
(8/8ths) of the interest so acquired (such undivided ten (10%) percent interest
being referred to herein as the “Offered Interest”). The Acquisition Notice
shall include a reasonably detailed description of the interest acquired, the
lands and depths covered thereby, and the consideration paid therefor, and shall
also include true, correct and complete copies of any farmout agreement,
purchase agreement, lease, option, assignment, or other instruments or
agreements pursuant to which the interest was acquired or to which it is
subject. Buyer shall have thirty (30) days after receipt of the Acquisition
Notice (with supporting documentation) to advise Seller whether or not Buyer
elects to acquire the Offered Interest. Buyer’s failure to timely respond to the
Acquisition Notice shall be deemed an election not to acquire the Offered
Interest. If Buyer elects to acquire the Offered Interest, Buyer shall pay to
Seller an amount equal to ten (10%) percent of eight-eighths (8/8ths) of the
consideration paid by Seller or its affiliate for the acquired interest, Buyer
shall assume and bear an undivided ten (10%) percent of eight-eighths (8/8ths)
of the obligations associated with the acquired interest, and Seller shall
execute, acknowledge and deliver to Buyer (or, if applicable, shall cause its
affiliate to execute, acknowledge, and deliver to Buyer) an assignment of the
Offered Interest, in form and substance reasonably acceptable to Buyer. The
Offered Interest shall be assigned to Buyer free and clear of all liens, claims
and encumbrances arising by or through Seller, or its affiliates, other than
burdens reserved by or granted to its lessor, grantor, or assignor in connection
with the acquisition of the acquired interest. If the Offered Interest shall be
an operating interest, it is recognized that El Paso shall be the designated
operator with respect to operations to be conducted on the Offered Interest.
Notwithstanding anything above to the contrary, Seller shall not enter into a
Seller’s Acquisition unless the terms thereof have been pre-approved in writing
by El Paso or any successor operator.

 

-6-

 


--------------------------------------------------------------------------------



 

 

 

12.

Disclaimer/Acknowledgments.

 

(a)

No Warranty, Express or Implied. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT
OR IN THE CONVEYANCE, CONVEYANCE OF THE PURCHASED WORKING INTEREST SHALL BE
WITHOUT REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS, STATUTORY, OR IMPLIED,
INCLUDING, BUT WITHOUT LIMITATION, AS TO TITLE, DESCRIPTION, PHYSICAL AND
ENVIRONMENTAL CONDITION OF THE PURCHASED WORKED INTEREST, QUALITY, VALUE,
FITNESS FOR PURPOSE, MERCHANTABILITY, OR OTHERWISE.

 

(b)

Acknowledgments of Buyer. Buyer, with full knowledge of the condition and value
of the Prospect, IS ACQUIRING THE PURCHASED WORKING INTEREST ON A “WHERE IS” AND
“AS IS” BASIS; and Buyer, BY ACQUIRING THE PURCHASED WORKING INTEREST ON A
“WHERE IS” AND “AS IS” BASIS.

13.          Assumption of Obligations and Indemnities by Buyer and Seller.
Seller shall be responsible for (i) all lease rentals and other lease payments,
and (ii) all operating costs, vendor and contractor invoices and other
liquidated monetary obligations that in each case are attributable to the
ownership, operation, use or maintenance of or otherwise relate to the Property
prior to the Effective Date. Buyer shall be responsible for all of the above
described payments and obligations that are attributable to the period from and
after the Effective Date.

After the Effective Date, Buyer shall assume, pay for, discharge, be responsible
for, perform and comply with all duties, liabilities and obligations of Seller
and Buyer, express or implied, relating to the Property, accruing from and after
the Effective Date, including, but not limited to, any and all liabilities and
obligations arising from or by virtue of any lease, agreement, contract or
instrument, whether recorded or unrecorded, including, but not limited to, the
agreements and contracts described herein or an exhibit hereto, and those
arising from or by virtue of any permit, statute, rule, regulation or order of
any governmental authority, and AGREES TO INDEMNIFY, DEFEND AND HOLD HARMLESS
SELLER, ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, REPRESENTATIVES AND
AFFILIATED OR PARENT COMPANIES (WHICH ADDITIONAL PARTIES ARE HEREINAFTER
COLLECTIVELY REFERRED TO AS “SELLER’S AGENTS”), from and against all losses,
liabilities, causes of action, damages, liens, penalties, fines, settlements,
judgments, expenses, cleanup and remediation costs, attorneys’ fees, court costs
and claims (hereinafter referred to collectively as “Claims”) arising in any
manner from or in connection with the liabilities and obligations assumed under
this Section 13.

14.          INDEMNITIES. THE FOLLOWING INDEMNITIES SHALL SURVIVE THE CLOSING
INDEFINITELY:

 

a.

SELLER'S INDEMNIFICATION. SELLER AGREES TO DEFEND, INDEMNIFY AND HOLD BUYER
HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, LOSSES, DAMAGES,
LIABILITIES, JUDGMENTS, CAUSES OF ACTION, REASONABLE

 

-7-

 


--------------------------------------------------------------------------------



 

COSTS OR EXPENSES (INCLUDING, WITHOUT LIMITATION, ANY AND ALL REASONABLE COSTS,
EXPENSES, ATTORNEYS' FEES, CONSEQUENTIAL DAMAGES AND OTHER COSTS INCURRED IN
DEFENSE OF ANY CLAIM OR LAWSUIT ARISING THEREFROM), OF WHATSOEVER NATURE ARISING
OUT OF OR RELATING TO SELLER'S OWNERSHIP, OPERATION OR ADMINISTRATION OF THE
PROPERTIES OR LEASES ON OR PRIOR TO THE EFFECTIVE DATE, INCLUDING, WITHOUT
LIMITATION, (I) DAMAGES TO PERSONS OR PROPERTY; (II) FINES, PENALTIES, MONETARY
SANCTIONS OR OTHER AMOUNTS PAYABLE FOR FAILURE TO COMPLY WITH THE REQUIREMENTS
OF APPLICABLE ENVIRONMENTAL, SECURITIES, SAFETY OR HEALTH LAWS (WHETHER FEDERAL,
STATE OR LOCAL); (III) THE BREACH OF ANY REPRESENTATION, WARRANTY OR COVENANT OF
SELLER CONTAINED IN THIS AGREEMENT; (IV) THE VIOLATION BY SELLER OF ANY LAW OR
REGULATION OR THE TERMS OF ANY AGREEMENT BINDING UPON SELLER; (V) CLAIMS OF
SELLER'S CO-OWNERS, PARTNERS, JOINT VENTURERS AND OTHER PARTICIPANTS; (VI)
CLAIMS ARISING OUT OF ANY TAX AUDITS; AND (VII) THE IMPROPER PAYMENT OF
ROYALTIES UNDER THE LEASES, EXCEPT IN EACH CASE FOR THOSE ARISING OUT OF BUYER'S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

b.

BUYER'S INDEMNIFICATION. TO THE EXTENT OF BUYER’S TEN (10%) PERCENT OF
EIGHT-EIGHTHS (8/8ths) WORKING INTEREST, BUYER AGREES TO DEFEND, INDEMNIFY AND
HOLD SELLER HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, LOSSES,
DAMAGES, LIABILITIES, JUDGMENTS, CAUSES OF ACTION, REASONABLE COSTS OR EXPENSES
(INCLUDING, WITHOUT LIMITATION, ANY AND ALL REASONABLE COSTS, EXPENSES,
ATTORNEYS' FEES, CONSEQUENTIAL DAMAGES AND OTHER COSTS INCURRED IN DEFENSE OF
ANY CLAIM OR LAWSUIT ARISING THEREFROM), OF WHATSOEVER NATURE ARISING OUT OF OR
RELATING TO BUYER'S OWNERSHIP, OPERATION OR ADMINISTRATION OF THE ASSETS FROM
AND AFTER THE EFFECTIVE DATE, INCLUDING, WITHOUT LIMITATION; (I) DAMAGES TO
PERSONS OR PROPERTY; (II) FINES, PENALTIES, MONETARY SANCTIONS OR OTHER AMOUNTS
PAYABLE FOR FAILURE TO COMPLY WITH THE REQUIREMENTS OF APPLICABLE ENVIRONMENTAL,
SECURITIES, SAFETY OR HEALTH LAWS (WHETHER FEDERAL, STATE OR LOCAL); (III) THE
BREACH OF ANY REPRESENTATION, WARRANTY OR COVENANT OF BUYER CONTAINED IN THIS
AGREEMENT; (IV) THE VIOLATION BY BUYER OF ANY LAW OR REGULATION OR THE TERMS OF
ANY AGREEMENT BINDING UPON BUYER; (V) CLAIMS OF BUYER'S CO-OWNERS, JOINT
VENTURERS AND OTHER PARTICIPANTS; (VI) CLAIMS ARISING OUT OF ANY TAX AUDITS;

 

-8-

 


--------------------------------------------------------------------------------



 

AND (VII) THE IMPROPER PAYMENT OF ROYALTIES UNDER THE LEASES, EXCEPT IN EACH
CASE FOR THOSE ARISING OUT OF SELLER'S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

c.

Notification. As soon as reasonably practical after obtaining knowledge thereof,
the indemnified Party shall notify the indemnifying Party of any claim or demand
which the indemnified Party has determined has given or could give rise to a
claim for indemnification under this Section 14. Such notice shall specify the
agreement, representation or warranty with respect to which the claim is made,
the facts giving rise to the claim and the alleged basis for the claim, and the
amount (to the extent then determinable) of liability for which indemnity is
asserted. In the event any action, suit or proceeding is brought with respect to
which a Party may be liable under this Section 14, the defense of the action,
suit or proceeding (including all settlement negotiations and arbitration,
trial, appeal, or other proceeding) shall be at the discretion of and conducted
by the indemnifying Party. If an indemnified Party shall settle any such action,
suit or proceeding without the written consent of the indemnifying Party (which
consent shall not be unreasonably withheld), the right of the indemnified Party
to make any claim against the indemnifying Party on account of such settlement
shall be deemed conclusively denied. An indemnified Party shall have the right
to be represented by its own counsel at its own expense in any such action, suit
or proceeding, and if an indemnified Party is named as the defendant in any
action, suit or proceeding, it shall be entitled to have its own counsel and
defend such action, suit or proceeding with respect to itself at its own
expense. Subject to the foregoing provisions of this Section 14, neither Party
shall, without the other Party's written consent, settle, compromise, confess
judgment or permit judgment by default in any action, suit or proceeding if such
action would create or attach liability or obligation to the other Party. The
Parties agree to make available to each other, and to their respective counsel
and accountants, all information and documents reasonably available to them
which relate to any action, suit or proceeding, and the Parties agree to render
to each other such assistance as they may reasonably require of each other in
order to ensure the proper and adequate defense of any such action, suit or
proceeding.

15.          Cooperation. Buyer and Seller shall execute and deliver such other
instruments and documents and take such other actions as may be reasonably
necessary to evidence and effectuate the transaction contemplated by this
Agreement.

16.          Compliance with Express Negligence Test. EXCEPT AS EXPRESSLY
LIMITED IN SECTION 14, THE PARTIES AGREE THAT THE OBLIGATIONS OF THE
INDEMNIFYING PARTY TO INDEMNIFY THE INDEMNIFIED PARTY SHALL BE WITHOUT REGARD TO
THE NEGLIGENCE OR STRICT LIABILITY OF THE INDEMNIFIED PARTY, WHETHER THE
NEGLIGENCE OR STRICT LIABILITY IS ACTIVE, PASSIVE, JOINT, CONCURRENT OR SOLE.

17.          Confidentiality. Buyer and Seller agree to keep the terms of this
Agreement confidential and Seller agrees not to discuss with any outside party,
any specific details about the

 

-9-

 


--------------------------------------------------------------------------------



 

production, Leases, geologic or geophysical data or other information pertaining
to the Property which is not already public information.

18.          Notices. All notices and other communications required under this
Agreement shall (unless otherwise specifically provided herein) be in writing
and be delivered personally, by recognized commercial courier or delivery
service which provides a receipt, by telecopier (with receipt acknowledged), or
by registered or certified mail (postage prepaid), at the following addresses:

 

 

If to Buyer:

Century Petroleum Corp.

9595 Six Pines Drive, Suite 8210

Building 8, Level 2

The Woodlands, Texas 77380

Attn: James B. Hersch

Telephone: (832) 631-6061

Fax No.: (832) 565-1857

Email: j.hersch@sbcglobal.net

 

If to Seller:

CTC Minerals, Inc.

433 Metairie Road, Suite 102

Metairie, LA 70005-4324

Attn: Mr. Roland J. Joyce or Ms. Bette Minihan

Telephone: 837-0177

Fax No.: 837-0178

Email: ctcmine@bellsouth.net

and shall be considered delivered on the date of receipt. Either Buyer or Seller
may specify as its proper address any other post office address within the
continental limits of the United States by giving notice to the other Party, in
the manner provided in this Section 18, at least ten (10) days prior to the
effective time of such change of address.

 

19.

Miscellaneous Matters.

 

(a)

Entire Agreement. This Agreement (and the agreements executed in furtherance
hereof, including those attached as exhibits) set forth the entire understanding
and agreement of the Parties with respect to the transactions contemplated
herein and therein and supersede all prior discussions and understandings with
respect to the subject matter hereof and thereof, and no modification or
amendment of or supplement to this Agreement shall be valid or effective unless
the same is in writing and signed by the Party against whom it is sought to be
enforced.

 

(b)

Amendments, Waivers. This Agreement may be amended, modified, supplemented,
restated or discharged (and provisions hereof may be waived) only by an
instrument in writing signed by the Party against whom enforcement of the
amendment, modification, supplement, restatement or discharge (or waiver) is
sought.

 

-10-

 


--------------------------------------------------------------------------------



 

 

 

(c)

Choice of Law. Without regard to principles of conflicts of law, this Agreement
shall be construed and enforced in accordance with and governed by the laws of
the State of Texas applicable to contracts made and to be performed entirely
within such state and the laws of the United States of America, except that, to
the extent that the law of a state in which a portion of the Properties is
located (or which is otherwise applicable to a portion of the Properties)
necessary governs, the law of such state shall apply as to that portion of the
property located in (or otherwise subject to the laws of) such state.

 

(d)

Restrictions on Assignment. Buyer or Seller may assign its rights and
obligations hereunder, provided that prior written notice of such assignment is
given to the other Party with the name, address and other contact information of
the assignee(s) and any such assignee(s) agree to be fully bound by the terms of
this Agreement.

 

(e)

Counterpart Execution. This Agreement may be executed in counterparts, all of
which are identical and all of which constitute one and the same instrument. It
shall not be necessary for Buyer and Seller to sign the same counterpart.

[Signature Page Follows]

 

-11-

 


--------------------------------------------------------------------------------



 

 



IN WITNESS WHEREOF, this Agreement is executed by the Parties hereto on the date
set forth below but deemed effective between the Parties as of the Effective
Date.

 

BUYER:

CENTURY PETROLEUM CORP.

 

By:        /s/ James B. Hersch                                        

 

Name:

James B. Hersch

 

 

Title:

Chief Executive Officer

Tax ID:                                                                         

Date:    July 10, 2007                                                   

SELLER:

CTC MINERALS, INC.

 

By:        /s/ Bette P. Minihan                                        

 

Name:

Bette P. Minihan

 

Title:

President

 

Tax ID:

Date:    July 12, 2007                                                   

 

EXHIBITS:

 

Exhibit A-1 and A-2 - Leases

Exhibit B - Partial Assignment of Leases and Act of Sale

Exhibit C - Draft of Joint Operating Agreement and Exhibits Thereto

 

 

-12-

 

 

 